Citation Nr: 0033075	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, as secondary to exposure to ionizing radiation.  

2.  Entitlement to service connection for a skin disorder, to 
include skin cancer, as secondary to exposure to ionizing 
radiation.  

3.  Entitlement to service connection for a joint disorder, 
as secondary to exposure to ionizing radiation.  

4.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder, as 
secondary to exposure to ionizing radiation.  

5.  Entitlement to service connection for cortical cataracts,  
as secondary to exposure to ionizing radiation.  

6.  Entitlement to service connection for  sexual 
dysfunction, as secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1957.  

The appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  

The issues of entitlement to service connection for PTSD, 
cortical cataracts, and sexual dysfunction are the subjects 
of a remand at the end of this decision.  


FINDINGS OF FACT

1.  A chronic respiratory disorder, to include chronic 
obstructive pulmonary disease and a calcified granuloma by X-
ray of the lungs, was not shown to be present during active 
service, and is not traceable to any inservice disease or 
injury, to include exposure to ionizing radiation.  

2.  A chronic skin disorder, to include dyshidrotic eczema, 
was not shown to be present during active service, and is not 
traceable to any inservice disease or injury, to include 
exposure to ionizing radiation; the veteran is not shown to 
have skin cancer or any residual thereof.  

3.  A chronic joint disorder, to include arthritis, was not 
shown to be present during or until many years following 
active service, and is not traceable to any inservice disease 
or injury, to include exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2000).  

2.  A chronic skin disorder was not incurred in or aggravated 
by active service, nor may skin cancer be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2000).  

3.  A chronic joint disorder was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case, concerning the 
issues of entitlement to service connection for a respiratory 
disorder, a skin disorder, and a joint disorder.  All 
reasonable attempts have been made to obtain all relevant 
records, and he has been notified of the evidence needed for 
his claim.  Accordingly, the Board concludes that remanding 
the claim for additional development under the new statute is 
not necessary, and reviewing the claim without remanding it 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Attempts to obtain the veteran's service medical records have 
not been successful.  The National Personnel Records Center 
has indicated that his records were destroyed in a 1973 fire.  
The fact that his service medical records are not available 
does not vitiate his claim.  Smith v. Derwinski, 2 Vets. App. 
147 (1992).  Since his service medical records presumably are 
destroyed, VA's duty to assist and the duty to provide 
reasons and bases for its findings and conclusions is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
analysis of his claim was undertaken with these duties and 
obligations in mind.  

In May 1987, the Department of the Army reported that the 
veteran participated in the nuclear test series Operation 
REDWING in 1956 and was exposed to an external (gamma) 
ionizing radiation total dose of 5.097 (rem).  A completed 
questionnaire from the veteran received with this report 
indicated health problems concerning his eyes, nose, throat, 
mouth, lungs and breathing, joints, skin, nerves, and sex 
organs.  He stated that he had had pleurisy, arthritis, 
rheumatism, joint disease, a nervous breakdown, hives or 
eczema, frequent infections or boils, and frequent colds or 
sore throats.  He indicated that he had had surgery for skin 
cancer.  He reportedly had received X-ray and radium therapy.  
He stated that he had or had had trouble with his sinuses, 
mouth and throat, depression or anxiety, hallucinations, skin 
disease, a chronic or frequent cough, chest pain, shortness 
of breath, and extreme tiredness or weakness.  

VA outpatient treatment records dated in August 1997 reflect 
the veteran's complaints of lung, right shoulder, and left 
knee problems.  He reportedly had arthritis in all his 
joints.  He also had trouble sleeping.  He reportedly did not 
trust the government and attributed all his problems to 
exposure to ionizing radiation during active service.  He 
gave a history of skin and nervous problems since he was on 
active duty.  He stated that he had been advised to have 
medical evaluations, but was too paranoid previously to do 
that.  He reportedly had decreased resistance to colds and 
chronic obstructive pulmonary disease.  Right shoulder 
arthritis was noted.  He also believed that problems with his 
children are related to his radiation exposure and that he 
was used by the government as a guinea pig; he did not trust 
anyone.  The diagnoses were major depression, radiation 
exposure and chronic obstructive pulmonary disease.  

A report of X-ray examination of the lungs by VA in August 
1997 showed the veteran's complaints of lung problems and 
right shoulder pain.  There was a calcified granuloma in the 
left lung base.  It was recorded that he had had dyshidrotic 
eczema of the hands for 40 years and he stated that he had 
nervous problems.  His skin problem reportedly was anxiety-
related.  A history of skin cancer was also reported with 
radium treatment over the hands in 1958.  He complained of 
skin cancer burns of the hands and breaking out over the 
hands, chest, etc.  In October 1997, he gave a history of 
arthritis and a nervous condition.  

On a VA general medical examination in January 1998, ongoing 
treatment was recorded for arthritis of multiple joints.  He 
attributed all his problems to exposure to ionizing radiation 
during Operation REDWING during his active service.  He also 
described an increased heat sensation of the skin with a 
flushed appearance.  The physical examination showed that his 
posture and gait were somewhat stiff with complaints of pain 
in the knees.  He had a ruddy complexion with numerous 
telangiectases of the skin of the back with redness of the 
face, and numerous benign appearing keratoses of the hands 
and upper extremities.  He stated that he had several skin 
cancers removed from his hands, and attributed this to 
radiation exposure.  The mucous membranes of the nose, 
sinuses, mouth and throat were hyperemic.  The neck was 
normal  The respiration rate was increased with scattered 
transient scratchy sounds in the lung bases posteriorly.  The 
range of motion of the joints was full with a creakiness in 
the right  shoulder and in both knees on flexion and 
extension and tenderness medial and lateral to the patella of 
both knees.  The diagnoses included probable photosensitivity 
disorder of the skin, and history of thermonuclear radiation 
exposure in 1956.  

VA pulmonary function testing in January 1998 showed no 
restriction or obstruction although the lungs revealed gas 
trapping.  Diffusion was normal.  

On a VA examination of the joints in January 1998, the 
veteran complained that his knee hurt but it was not injured 
during his active service.  He complained of hurting and 
throbbing of the knee all the time, worsened when walking too 
much and alleviated by lying down.  Knee motion stopped when 
pain began.  He had a staggering-type gait with no limp.  X-
ray examination of the knees was normal with no acute 
findings.  The diagnosis was possible degenerative joint 
disease of the knees with minimal loss of function due to 
pain.  

VA outpatient treatment records show, in February 1998 that 
the veteran had degenerative joint disease of the right knee 
with crepitus, altered gait and pain.  He was issued a brace.  
He complained of a rash on his back that had been present for 
4-5 days, right knee pain and swelling, a burning sensation 
with redness of the feet, not sleeping well, a nerve rash 
that came and went, and difficulty breathing with the need 
for an inhaler.  There were coarse pulmonary rhonchi heard in 
the upper airways, which cleared with coughing, and mild 
exertional dyspnea.  The right knee was large compared to the 
left with crepitus on motion, limited extension, and pain.  
The impressions included chronic obstructive pulmonary 
disease degenerative joint disease of the right knee, and 
radiation exposure.  

On a physical examination apparently conducted in March 1998 
for Social Security purposes, the veteran walked with slight 
difficulty and some pain.  The neck was supple without masses 
or bruits.  The chest was clear to percussion and 
auscultation but wheezes were heard in the right middle lobe.  
The genitalia were normal.  There was crepitation of the 
right knee, greater than the left.  There was decreased range 
of motion of the shoulders.  Grip was 4/5, bilaterally.  A 
pulmonary function test showed mild obstructive lung disease.  
The pertinent impressions were history of possible radiation 
exposure and osteoarthritis.  

A Social Security psychological evaluation in March 1998 
indicated the veteran's claim that exposure to ionizing 
radiation in 1956 was related to nervous problems, rashes and 
arthritis of the knees and hips.  He stated that he had 
chronic lung disease caused by nuclear fallout.  

VA outpatient treatment records dated in June 1998 reflect 
the veteran's complaints included joint pain.  The chest 
examination showed a rare expiratory wheeze with good 
excursion on inspiration.  There was obvious deformity of the 
right knee with crepitus, effusion, tenderness and limitation 
of motion.  Limited motion of the shoulders was also shown.  
The impressions included severe degenerative joint disease of 
the knees and, to a lesser degree, the shoulders.   

X-ray examination of the chest by VA in January 1999 revealed 
a nodular density in the left lung base, seen previously, 
that was most likely a granuloma.  There were some more 
chronic appearing changes within the chest with no clearly 
acute pulmonary infiltrative process noted.  X-ray 
examination of the left knee showed hypertrophic change of 
the patellofemoral joint and tibial spines and increased 
density possibly representing effusion in the joint space.  

VA outpatient treatment records dated in January 1999 show 
the veteran's complaints including joint pain, left knee 
problems, and the need for an inhaler due to wheezing.  He 
had dyshidrotic eczema with open areas and marked drying of 
the skin of the hands.  The physical examination showed that 
the chest was clear to auscultation.  There was crepitus 
without effusion of the knees.  The right knee was painful.  
The skin showed drying, excoriation, fissuring, and open 
bleeding sites of the hands and drying of the feet.  There 
were actinic lesions of the shoulders, which also showed 
decreased range of motion and tenderness.  The impressions 
included degenerative joint disease of multiple joints, and 
dyshidrotic eczema, now well controlled.  In February 1999, 
the right knee was better with crepitation but he complained 
of left knee discomfort and he either used a cane or a 
walker.  He complained of a worsening skin rash that kept him 
up at night.  The physical examination showed rare rhonchi on 
auscultation of the lungs, which cleared on coughing.  There 
was bilateral knee deformity with crepitus, effusion and 
limited motion.  There was eczematous rash activity of the 
lower extremities.  The hands were dry and scaly.  There was 
decreased grip strength.  Limited motion of the shoulders was 
indicated.  The impressions included degenerative joint 
disease of the knees and shoulders, and dyshidrotic eczema.  
Another clinical notation reflected a flare of dyshidrotic 
eczema of the palms.  

In view of the fact that the original service medical 
records, except for the report of examination at separation, 
which showed no pertinent complaint, finding or diagnosis, 
are unobtainable, the RO has diligently sought all supporting 
medical evidence that the veteran has indicated may exist, as 
well as arranged for complete and exhaustive clinical 
examinations for the claimed disabilities.  Nevertheless, no 
supporting evidence has been received that any pertinent 
disability was present during or until many years following 
active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  

Service incidence will be presumed for certain chronic 
diseases, if such are manifest to a compensable degree within 
one year after a veteran's separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Such diseases include a malignant tumor and arthritis.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalization applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2000).  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are 15 types of cancer which will 
be presumptively service connected.  See 38 U.S.C.A. 
§ 1112(c) (West 1991 & Supp. 2000); 38 C.F.R. § 3.309(d) 
(2000).  

Second, 38 C.F.R. § 3.311(b) (2000) includes a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  The regulation states that, if the veteran has one 
of the radiogenic diseases, the case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. §3.311(b)(2)(i)-(xxiv).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).  

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).  

The veteran is shown to have some respiratory problems to 
include chronic obstructive pulmonary disease and the 
anomaly, by X-ray, of a calcified granuloma, but these 
findings were revealed in the late-1990's and are not 
medically indicated to be traceable to active service, to 
include exposure to ionizing radiation.  These respiratory 
abnormalities are not considered radiogenic or radiation-
induced on a presumptive basis.  Consequently, the 
preponderance of the evidence is against the claim for 
service connection for a respiratory disorder, and the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).   

The only evidence that the veteran has ever had skin cancer 
is entirely subjective in his reports of medical history.  He 
has not been able to provide sufficient information to obtain 
any medical evidence that he has ever had skin cancer.  The 
skin has been repeatedly examined and found not to be 
affected by any cancers.  He has shown skin telangiectases, 
actinic keratoses, probable photosensitivity, rashes, and 
dyshidrotic eczema.  These findings were first confirmed in 
the late 1990's and there has been no medical evidence that 
any skin abnormality was present during active service or 
until many years thereafter, or that any skin abnormality is 
traceable to active service, by reason of exposure to 
ionizing radiation, or otherwise.  No skin disorder shown to 
be present is considered radiogenic or radiation-induced on a 
presumptive basis, and he does not currently have skin 
cancer, or identifiable residuals thereof.  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Accordingly, the preponderance of 
the evidence is against the claim and, thus, there is no 
doubt to be resolved in favor of the veteran.  See Gilbert.

The veteran's joint disorder is diagnosed as 
arthritis/degenerative joint disease, which has not been 
shown to have been manifested during or until many years 
following active service.  Hence, the chronic disease 
presumption of the law does not permit service connection.  
Likewise, this disorder is not considered radiogenic or 
radiation-induced on a presumptive basis.  The medical 
evidence does not show any linkage between this joint 
disorder first manifested many years following active service 
and any inservice disease or injury, to include exposure to 
ionizing radiation.  Consequently, the preponderance of the 
evidence is against the claim for service connection for a 
joint disorder, and the benefit of the doubt doctrine is not 
for application.  See Gilbert.


ORDER

Service connection for a respiratory disorder, as secondary 
to exposure to ionizing radiation, is denied.  

Service connection for a skin disorder, to include skin 
cancer, as secondary to exposure to ionizing radiation, is 
denied.  

Entitlement to service connection for a joint disorder, as 
secondary to exposure to ionizing radiation, is denied.  


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Moreover, VA has a duty to assist unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

With regard to the new duty to assist requirements, the Board 
finds that additional development of the evidence should be 
accomplished prior to further consideration of the remaining 
issues.  

Concerning the issue of service connection for PTSD, the 
elements required to establish service connection for PTSD 
are (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) competent medical evidence of a causal 
nexus, or link, between the current symptomatology and the 
specific claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(2000); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
Pursuant to 38 C.F.R. § 4.125(a), all mental disorder 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  

The veteran contends that the stressor in his case was 
exposure to radiation.  As discussed above, the record 
documents his participation in Operation REDWING; however, 
the question remains as to whether he has developed PTSD as a 
result.  

In this regard, the first evidence that the veteran has any 
psychiatric disorder was medically indicated in 1997, when 
major depression was diagnosed, without any relationship to 
any inservice disease or injury noted, to include exposure to 
ionizing radiation.  In January 1998, features of PTSD were 
noted, but an anxiety disorder was diagnosed.  The exhaustive 
psychological evaluation under the auspices of the Social 
Security Administration in March 1998 failed to confirm or 
suggest the presence of PTSD, although the history of 
exposure to ionizing radiation was considered.  The diagnosis 
at that time was paranoid-type schizophrenia.  No 
relationship to inservice exposure to ionizing radiation or 
any other event or circumstance of active duty was 
implicated.  Subsequently, VA outpatient treatment records 
reflect impressions of post-traumatic stress disorder in 1998 
and 1999; however, the stressor was not reported.  
Consequently, he must be afforded comprehensive psychiatric 
examination, to include review of the claims file and 
psychological testing, to determine whether he has PTSD due 
to exposure to radiation during Operation REDWING.  

In addition, the medical evidence on file shows that the 
veteran has bilateral cortical cataracts that may be in the 
category of posterior subcapsular cataracts, considered a 
radiogenic disease under the provisions of law.  The law 
requires, if posterior subcapsular cataracts is shown to be 
present, and exposure to ionizing radiation during active 
service is confirmed, that the case be referred for a medical 
opinion in accordance with the provisions of 38 C.F.R. 
§ 3.311(b)(1)(iii) (2000).  

Concerning the claim for service connection for sexual 
dysfunction, as the result of radiation exposure, the Board 
believes that the new notice provisions contained in the VCAA 
require additional development of that issue, in the form of 
requesting that the veteran specify exactly what type of 
sexual dysfunction disorder he is claiming, and that he 
provide information as to the location of medical evidence 
showing the presence of a sexual dysfunction disorder.  

More evidentiary development is required in this case before 
a decision can be made on the above-specified disabilities.  
Accordingly, the case is REMANDED for the following actions.  

1.  The veteran should be contacted and 
asked to explain what type of sexual 
dysfunction disorder he is claiming, and 
to provide sufficient information as to 
the location and dates of treatment a 
sexual dysfunction disorder, as to permit 
the RO to obtain such records.  Copies of 
complete clinical records from all 
sources identified (not already in the 
claims folder) should be secured and 
associated with the claims folder.  
Appropriate action should be taken, based 
on the information received, and in light 
of the VCAA and VBA Fast Letter 00-87 
(November 17, 2000).

2.  The RO should obtain all VA mental 
health treatment records, not already 
associated with the claims file.  

3.  Thereafter, the RO should afford the 
veteran a VA psychiatric examination, 
before a board of two examiners, to 
determine whether he has PTSD due to 
inservice stressors, in accordance with 
the diagnostic criteria set forth in DSM-
IV.  The claims file, to include the newly 
obtained evidence, and a copy of this 
REMAND, must be forwarded to the board and 
reviewed prior to the examination.  The 
examiners should indicate in the 
examination report that this has been 
accomplished.  If the veteran is diagnosed 
with PTSD, the examiners should be asked 
to provide an opinion as to whether there 
is a causal nexus between his specific 
claimed inservice stressor(s) and his 
current symptomatology.  The examiners 
should also be requested to explain the 
sufficiency of each specific stressor 
relied upon for the diagnosis, and the 
basis for the conclusion that the 
veteran's symptomatology is adequate to 
support a diagnosis of PTSD. 

3.  The VA should conduct a complete eye 
examination of the veteran to confirm the 
presence of posterior subcapsular 
cataracts.  The claims folder must be 
made available to the ophthalmologist for 
review prior to the examination.  

4.  Then, if it is ascertained that the 
veteran has posterior subcapsular 
cataracts, the case should be referred to 
the VA Central Office for needed medical 
opinions under the provisions of 
38 C.F.R. § 3.311(b)(1)(iii).  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



